Citation Nr: 0917977	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 40 percent disabling.

2.  Entitlement to an effective date prior to January 20, 
2003 for the assignment of a 40 percent disability rating for 
the service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1963 to December 1978.

Service connection for a lumbar spine disability was awarded 
in an April 1979 rating decision; a 10 percent disability 
rating was assigned.  Additional procedural history pertinent 
to the issue will be set out where appropriate below.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida (the RO), which increased the disability 
rating for the Veteran's service-connected lumbar spine 
disability to 40 percent, effective from January 20, 2003.  
The Veteran perfected an appeal as to the disability rating 
and the effective date assigned.

In May 2007 the Veteran presented sworn testimony as to these 
two issues during a personal hearing in Washington, D.C. 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder.  The Veteran subsequently 
submitted evidence directly to the Board.  In October 2007, 
the Veteran submitted a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2008).

These issues were previously before the Board in November 
2007, when they were remanded for additional development.  
The case has been returned to the Board.



Issues not on appeal

In November 2007, the Board denied the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The Board's decision is final. 
See 38 C.F.R. § 20.1100 (2008).

Issue not addressed in this decision

There is another issue on appeal, namely whether interruption 
and discontinuance of Vocational Rehabilitation benefits 
under Title 38, Chapter 31 United States Code was proper.  
The Veteran has requested a personal hearing as to that 
issue.  
The Board is in the process of scheduling the Veteran for a 
hearing on that issue.  Action on that issue by the Board 
will accordingly be deferred.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability 
is currently manifested by pain and slight limitation of 
motion.

2.  The competent medical evidence does not show that the 
Veteran's service-connected lumbar spine disability is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

3.  The Veteran appealed the RO's denial of a disability 
rating in excess of 
10 percent for his service-connected lumbar spine disability 
in May 2000.  In a May 2002 decision, the Board denied 
entitlement to a disability rating in excess of 10 percent 
for the service-connected lumbar spine disability.

4.  A claim for an increased disability rating for the 
service-connected lumbar spine disability was received on 
March 10, 2003.  In an April 2003 decision, the RO awarded a 
40 percent rating for service-connected lumbar spine 
disability, assigning an effective date of January 20, 2003.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 40 percent for the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 
(2008).

2.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).

3.  The requirements for an effective date earlier than 
January 20, 2003 for the assignment of a 40 percent 
disability rating for the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. §5110 (West 2002); 
38 C.F.R. 
§ 3.400 (o) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected lumbar spine 
disability warrants a higher disability rating than the 
currently-assigned 40 percent.  He also seeks an earlier 
effective date for the assignment of a 40 percent rating for 
the lumbar spine disability.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claims in November 2007.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to obtain 
identified records from Wesley Chapel Chiropractic and 
provide the Veteran with an updated VA spine examination.  
The AOJ was then to readjudicate the claims.  

Records from Wesley Chapel Chiropractic were subsequently 
associated with the claims folder, and the Veteran presented 
for a VA examination in November 2008.  The Appeals 
Management Center (AMC) subsequently readjudicated the claims 
in the March 2009 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

With respect to the earlier effective date claim, the Board 
finds that no VCAA notice is necessary.  Specifically, in 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the Court held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue here on appeal.  The facts in this case, which 
involve the assignment of an effective date, are not in 
dispute.  Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].
Specifically, the Court has held that a Veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  
See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated March 24, 2003; May 19, 2003, and April 15, 2005 and a 
letter from the AMC dated December 18, 2007, which advised 
the Veteran of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the March 
2003, May 2003 and December 2007 letters were copies of VA 
Form 21- 4142, Authorization and Consent to Release 
Information, and these letters asked that the Veteran 
complete this release so that VA could obtain these records 
on his behalf.  The letters also informed the Veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The May 2003 letter specifically advised the Veteran that to 
substantiate his increased rating claim "the evidence must 
show that your service-connected condition has gotten 
worse."  See the May 19, 2003 letter at page 4; see also the 
April 15, 2005 letter at page 2 and the December 18, 2007 
letter at page 4.
In the April 2005 letter, the Veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claims, in compliance with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b).  See the April 15, 2005 letter at page 
1.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
RO dated March 20, 2006 as well as the above-referenced 
December 2007 letter. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate this claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran has 
submitted argument which specifically referenced symptoms 
listed under the Diagnostic Codes utilized in rating his 
claim and made specific argument as to how his disability had 
increased in severity and the effect that increase had on his 
employment and daily life.  See, e.g., the Veteran's 
statement attached to his June 2004 substantive appeal (VA 
Form 9).  Moreover, the Veteran and his representative 
discussed the reasons he met the evidentiary burdens 
necessary to allow for the grant of his increased rating 
claim during the May 2007 hearing.  It is therefore clear 
that the Veteran was aware of the applicable schedular 
standards.

Accordingly, due to the content of the notice given and the 
Veteran's actual knowledge, the Board finds that the Veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the March 2003, 
May 2003, April 2005, March 2006 and December 2007 VCAA 
letters and his claims was readjudicated in the March 2009 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claims on the merits.  The Veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
the Veteran's reports of private outpatient treatment and a 
VA MRI report, as well as the report of a VA examination of 
the Veteran in November 2008.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claims.  As noted in 
the Introduction, he testified before the undersigned in May 
2007.

Accordingly, the Board will proceed to a decision.
1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 40 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The Veteran has been provided with both the former and the 
current regulatory criteria.  The increased rating claim was 
readjudicated under the current schedular criteria in the 
June 2004 statement of the case (SOC).  The Veteran has 
submitted written statements subsequent to the June 2004 SOC; 
they did not indicate that there was any additional 
information or evidence to submit other than that which has 
already been obtained.  Therefore, there is no prejudice to 
the Veteran in the Board adjudicating the claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The relevant diagnostic code for rating degenerative 
arthritis, Diagnostic Code 5003, has remained essentially 
unchanged.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
may be assigned.

(i.)  The former schedular criteria

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warrants a 40 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurrent attacks with intermittent relief.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  Incapacitating episodes having a total 
duration of at least four weeks but less than 6 weeks during 
the past 12 months warrant a 40 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

This rating criteria was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.

(ii.)  The current schedular criteria

The current schedular rating criteria instructs to evaluate 
intervertebral disc syndrome  either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5243 [intervertebral disc syndrome].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective 
from September 26, 2003).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (in pertinent part):

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

Analysis

Mittleider concerns

The November 2008 VA examiner indicated that the Veteran 
evidenced "hypersensitivity with least stimuli (like 
touching the skin with a vibrating fork, turning the neck, or 
raising the knee) causing him to have involuntary spasm of 
the entire body."  This problem was also acknowledged by 
M.W., M.D., in his January 2008 evaluation of the Veteran.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability, in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, the November 2008 VA 
examiner specifically found that the above-referenced problem 
"is not related to the lumbar spine."  Accordingly, such 
symptomatology will not be considered in the adjudication of 
the increased rating claim.  



Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Veteran has argued that he is entitled to separate 
disability ratings for segmental dysfunction of the lumbar 
spine, lumbar disc syndrome with sciatica, lumbar 
degenerative disc disease and lumbar myospasms.  See the June 
30, 2004 substantive appeal.  These diagnoses were rendered 
by chiropractor A.M.R. in January 2003.  However, even 
assuming for the sake of argument that a number of lumbar 
spine disabilities exist, the symptomatology associated 
therewith, principally pain and limited motion, is identical.  
There is no indication in the medical records that the back 
disability(ies) requires separate methods of treatment.
In essence, there is one low back disability.  To rate the 
lumbar spine disability as four separate disabilities would 
amount to prohibited pyramiding under 38 C.F.R. 
§ 4.14.  The Board declines to do so.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).



(i.) The former schedular criteria

The Veteran's service-connected lumbar spine disorder is 
rated under former Diagnostic Code 5292 [limitation of motion 
of the lumbar spine].  The medical evidence of record, which 
will be discussed in greater detail below, indicates that the 
Veteran's service-connected low back disability manifests 
primarily as back pain and limitation of motion, which is 
congruent with Diagnostic Code 5292.  Moreover, X-ray studies 
taken during the November 2008 VA examination demonstrate the 
presence of degenerative arthritis.  Degenerative arthritis 
is rated based on limitation of motion of the affected joint.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board 
therefore believes that rating the Veteran under former 
Diagnostic Code 5292 [spine, limitation of motion of, lumbar] 
is appropriate. 

The Board will also rate the Veteran under former Diagnostic 
Code 5293 [intervertebral disc syndrome] based the Veteran's 
complaints of neuropathic type symptoms. 

The Veteran's claim has been considered in the past under 
former Diagnostic Code 5295 [lumbosacral strain].  See an 
April 1979 RO rating decision and a May 2002 Board decision.   
However, the Board believes that rating the Veteran under 
former Diagnostic Code 5295, lumbar spine strain, is 
inappropriate.  The Veteran does not demonstrate lumbar 
symptomatology compatible with the criteria listed under 
Diagnostic Code 5295 other than painful motion, which is 
contemplated in Diagnostic Code 5292.  Moreover, employment 
of former Diagnostic Code 5295, which has a maximum rating of 
40 percent, would not allow for assignment of an increased 
disability rating. 

The Veteran has asked for consideration of former Diagnostic 
Codes 5289 [spine, ankylosis of, lumbar] and 5290 [spine, 
limitation of motion, cervical] to rate his lumbar spine 
disability.  See, e.g., the Veteran's July 31, 2003 statement 
and June 30, 2004 substantive appeal.  There is no indication 
of lumbar spine ankylosis in the medical evidence of record.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  During the November 2008 VA 
examination, the Veteran was able achieve 80 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion bilaterally and 30 degrees of rotation bilaterally.  
It is thus manifest that the Veteran's lumbar spine is not 
immobile and Diagnostic Code 5289 will not be considered.  

Additionally, Diagnostic Code 5290 pertains to cervical spine 
disabilities and is irrelevant to the instant claim.

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2008).

Intervertebral disc syndrome may be alternatively rated under 
the Formula for rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula, 
however, requires incapacitating episodes, with bed rest as 
prescribed by a physician.  In this case, there is no medical 
evidence anywhere of record of physician-prescribed bed rest 
or a period of acute signs and symptoms requiring treatment 
by a physician.  

Thus, with respect to the current schedular criteria the 
Veteran's service-connected lumbar spine disability 
accordingly will be rated using only the General Rating 
Formula for Diseases and Injuries of the Spine.




	(CONTINUED ON NEXT PAGE)





Schedular rating

(i.) The former schedular criteria

Former Diagnostic Code 5292

As detailed in the law and regulations above, 40 percent is 
the maximum rating available under Diagnostic Code 5292.  

Former Diagnostic Code 5293

Under the former version of the rating schedule, to warrant a 
60 percent disability rating on the basis of intervertebral 
disc syndrome, the evidence must show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  Sixty percent is 
the maximum disability rating under Diagnostic Code 5293.

There is no objective medical evidence of "persistent 
symptoms compatible with sciatic neuropathy."  Radiculopathy 
was noted in an April 2003 record of M.I.S., M.D.  The 
Veteran complained of pain radiating into his left leg to Dr. 
M.W. in January 2008; however, this appears to have resolved, 
as the Veteran specifically denied radiating pain at the 
November 2008 VA examination.  In any event, there is clearly 
no evidence of "persistent symptoms".  

Moreover, to the extent the Veteran has complained of 
occasional pain radiating into the lower extremities, no 
specific neurologic impairment or resulting functional loss 
has been identified in the evidence.  On the contrary, an 
April 2003 MRI report of record was completely negative for 
neurological impairment.  Moreover, deep tendon reflexes and 
strength testing was normal during the January 2008 
evaluation by Dr. M.W.; and on VA examination in November 
2008, motor, sensory and reflex testing was normal.  

Moreover, no bladder or bowel dysfunction has been 
identified.  The Veteran specifically denied bladder or bowel 
problems during the November 2008 VA examination.  

Characteristic pain has been demonstrated in the evidence.  
Pursuant to former Diagnostic Code 5293, such must be 
accompanied by demonstrable muscle spasm.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met].  The medical 
evidence is negative for demonstrable muscle spasm.  A 
January 2003 record from A.M.R., D.C., indicates the presence 
of lumbar spine spasm.  However, muscle spasm was not 
identified in a subsequent April 2003 MRI report or the April 
2003 record from Dr. M.I.S.  The Veteran reported muscle 
spasm to Dr. M.W. in January 2008; however, none was 
identified upon objective physical examination.  
Significantly, the Veteran specifically denied muscle spasm 
during the November 2008 VA examination.  In short, the one 
finding of muscle spasm in January 2003 has not been 
replicated.

There is also no indication of absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc.  As explained above the April 2003 MRI report is 
negative for any neurological findings such as sciatica or 
radiculopathy and neurological testing during the November 
2008 VA examination was normal.  

Finally, there is no evidence that the Veteran's service-
connected lumbar spine disorder caused "little intermittent 
relief."  It does not appear from the medical reports that 
the Veteran was seeking medical attention for his back 
disability on a consistent basis during the period in 
question.  Instead, he appears to have sought treatment in 
January 2003 and April 2003, then he did not present for 
further treatment until January 2008.  Indeed, during the 
November 2008 VA examination the Veteran indicated that his 
low back pain had improved since his last VA examination in 
February 2001 and that he was no longer taking any 
medication. 

In short, there is little evidence which suggests the 
Veteran's lumbar spine disorder has met any of the criteria 
for pronounced intervertebral disc syndrome.  Accordingly, a 
disability rating in excess of 40 percent is not warranted 
under former Diagnostic Code 5293.

(ii.) The current schedular criteria

Under the current schedular criteria, to warrant a 50 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show or 
ankylosis of the thoracolumbar spine.  As was discussed 
above, there is no evidence of ankylosis of the Veteran's 
lumbar spine.  During the November 2008 VA examination the 
Veteran was able achieve 80 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion bilaterally and 30 
degrees of rotation bilaterally.  It is obvious that the 
Veteran's lumbar spine is not immobile.  

Accordingly, the Veteran's service-connected lumbar spine 
disorder does not warrant a 50 percent or higher percent 
rating under the General Rating Formula for Diseases and 
Injuries of the spine.  As has already been discussed rating 
the Veteran's back disability as intervertebral disc syndrome 
is not appropriate, since there is no  evidence of 
incapacitating episodes, with bed rest as prescribed by a 
physician.

Based on this record, and for reasons stated above, the Board 
finds that the Veteran is not entitled to an increased 
disability rating under the current schedular criteria.

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.  
 
With respect to the former schedular criteria, the Board 
notes that where, as here, the Veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Codes 5292], consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Additionally, with respect to the rating 
under Diagnostic Code 5293, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Such is the case with Diagnostic Code 5293.

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
unfavorable ankylosis.  The medical and other evidence of 
record, including most recent November 2008 VA examination 
report, does not suggest that any loss of function caused by 
pain amounts to immobility of the lumbar spine.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran filed his claim for an increased disability 
rating for his service-connected lumbar spine disability in 
March 2003.  Therefore, the relevant time period under 
consideration is from March 2002 to the present.  The 
question to be answered by the Board, then, is whether any 
different rating should be assigned for any period from March 
2002 to the present.

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's lumbar spine 
disability picture was more or less severe during the appeal 
period.  The Veteran has pointed to none.  As was described 
in some detail above, in the few medical records available 
for the period in question the Veteran has consistently 
denied symptoms, or combinations of symptoms, which would 
allow for the assignment of a higher rating.  

Accordingly, there is no basis for awarding the Veteran 
disability rating other than the currently assigned 40 
percent for the lumbar spine disability at any time from 
March 2002 to the present.

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his 
service-connected lumbar spine disability.  The benefit 
sought on appeal is accordingly denied.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

The AMC adjudicated the matter of the Veteran's entitlement 
to an extraschedular rating in the March 2009 SSOC.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Referral for extraschedular is not warranted because the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  

With respect to hospitalization, there has been none for the 
service-connected lumbar spine disability.  Turning to marked 
interference in employment, the evidence reflects the Veteran 
was employed as an auto mechanic, custodian and special 
education teacher in the past, and the November 2008 
examination report notes he has been retired since June 2007 
due to age.  

Although the November 2008 VA examiner indicated there were 
"significant effects" on the Veteran's occupational 
activities due to the service-connected lumbar spine 
disability, such is reflected in the 40 percent disability 
rating which is currently assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation with regards to the 
Veteran's lumbar spine disability.  The Veteran has testified 
as to use of a back brace to treat his lumbar spine problems, 
and reported such to the November 2008 VA examiner.  See the 
May 2007 hearing transcript, page 14.  However, the November 
2008 VA examiner specifically indicated the Veteran does not 
require an assistive device for his lumbar spine disability 
and had no limitations to walking.  This is not reflective of 
an exceptional disability picture.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased disability 
rating, in excess of the currently assigned 40 percent, for 
his service-connected lumbar spine disability.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  The benefit sought 
on appeal is therefore denied.  

2.  Entitlement to an effective date prior to January 20, 
2003 for the assignment of a 40 percent disability rating for 
the service-connected lumbar spine disability.

Relevant law and regulations

Effective dates 

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  
See Harper v. Brown, 10 Vet. App 125, 126 (1997).  Thus, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

See Harper, 10 Vet. App at 126.  Thus, determining an 
appropriate effective date for an increased rating involves 
an analysis of the evidence to determine (1) when a claim for 
an increased rating was received and (2) when the increase in 
disability actually occurred.  See 38 C.F.R. §§ 3.155, 
3.400(o)(2).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2008).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 
See 38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) 
(2008).  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.


The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought. 38 C.F.R. § 
3.157(b)(1) (2008).

Diagnostic criteria

The diagnostic criteria pertinent to the Veteran's service-
connected lumbar spine disability are detailed above and need 
not be repeated for the sake of brevity.

Factual background

Service connection for a back disability was granted in an 
April 1979 VA rating decision; a 10 percent disability rating 
was assigned.  The disability was later separated into 
disabilities of the thoracic spine and the lumbar spine; 
separate 
10 percent ratings were assigned.

The Veteran filed an increased rating claim in August 1999.  
In May 2000, the RO denied a rating in excess of 10 percent 
for the service-connected lumbar spine disability.  The 
Veteran appealed that decision, and in May 2002 the Board 
continued the 10 percent rating assigned to the service-
connected lumbar spine disability.

In a statement received on March 10, 2003, the Veteran 
requested reevaluation of the lumbar spine disability.  In an 
April 2003 rating decision, the RO assigned a 
40 percent rating effective January 20, 2003, the date of a 
private treatment record submitted by the Veteran along with 
his claim.  This appeal followed.  

Analysis

The Veteran argues that the assignment of the 40 percent 
disability rating for his lumbar spine disability should date 
back to when he had to stop working as an auto mechanic in 
1999 or 2000.  See the May 2007 hearing transcript, page 13.

As was described above, in determining an appropriate 
effective date for an increased rating, the Board must first 
identify the date of filing of the increased rating claim.  
The Board then determines when it was "factually 
ascertainable" that an increase in disability occurred.  
Such date may be before or after the date the claim was 
filed, but may be no more than one year prior to the date of 
claim.  
See 38 C.F.R. § 3.400(o) (2008).

(i.) Date of claim

As has been discussed in the factual background above, the 
Veteran's previous increased rating claim was adjudicated and 
denied by the Board in May 2002.  
The record shows that the Veteran was properly advised of 
that decision and of his appellate rights.  See the Board's 
May 10, 2002 decision, page 23.  The Veteran did not appeal 
to the Court.  The May 2002 Board decision is therefore 
final.  
See 38 C.F.R. § 20.1100 (2008).  The Veteran next filed a 
claim for an increased rating for his lumbar spine disability 
on March 10, 2003.

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

A review of the record reveals that there is no communication 
from the Veteran or a representative of the Veteran to VA 
which can be interpreted as a claim for an increased rating 
for the lumbar spine disability after the May 10, 2002 Board 
decision and prior to the March 10, 2003 claim for an 
increased rating.  Neither the Veteran nor his representative 
has identified such a claim.

Additionally, there are no reports of VA outpatient treatment 
dated in the year prior to March 10, 2003 which could be 
construed as an informal claim under 38 C.F.R. 
§ 3.157.  [The Board notes there is a record from A.M.R., 
M.D., dated January 20, 2003.  However, this is a private 
record, and the provisions of 38 C.F.R. § 3.157 only apply to 
reports of VA treatment.]

Accordingly, the date of the increased rating claim is March 
10, 2003.

(ii) "Factually ascertainable"

The Board's inquiry now shifts to the date entitlement to an 
increased rating arose, that is when it was factually 
ascertainable that an increase in disability occurred.  The 
time frame in question starts a year before the March 10, 
2003 claim, i.e., on March 10, 2002. 

There are no pertinent medical records dated between March 
10, 2002 and January 20, 2003.  The evidence shows that 
disability consistent with the assignment of a 40 percent 
rating under Diagnostic Code 5292 was first medically 
identified on January 20, 2003.  At that time, the Veteran 
first reported a severe level of lumbar spine pain which 
interfered with daily living, work and personal activities.  
The examiner further noted upon physical examination and the 
range of motion in the Veteran's spine was "overall severely 
reduced with signs of pain and trembling."  Such findings 
are consistent with severe loss of lumbar spine motion, 
warranting the assignment of a 40 percent rating under former 
Diagnostic Code 5292.

Therefore, the RO's choice of an effective date of January 
20, 2003 for the 40 percent rating was correct, as this 
corresponds with the date of medical evidence reflecting an 
increase in disability, i.e., this is the date as of which it 
was "factually ascertainable" than an increase in 
disability had taken place.  See 38 C.F.R. 
§ 3.400(o)(2).

In conclusion, for reasons and bases expressed above, the 
Board finds that an effective date of January 20, 2003 was 
correctly assigned for the 40 percent disability rating.  The 
benefit sought on appeal is accordingly denied.

Additional comments

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends that his lumbar spine 
disability was worse prior to the filing of his claim and 
that he should be compensated therefor. Setting aside the 
fact that the medical evidence does not indicate a worsening 
of the disability until January 20, 2003, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As 
has been described in detail above, the Board has decided 
this case based on its application of this law to the 
pertinent facts.

Although it is somewhat unclear, it appears that the Veteran 
may be contending that the May 2002 Board decision contained 
clear and unmistakable error (CUE).  
See the Veteran's undated statement, received at the RO in 
June 2004, in which he states "my claim for rating increase 
has been unjustly denied due to "Clear and Un-mistakable 
Errors committed by the VA".   

Any claim of CUE must be pled with specificity.  See 
38 C.F.R. § 20.1404(b) (2008); see also Andre v. West, 14 
Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002).   If the Veteran is in fact 
attempting to allege CUE in the prior Board decision, he is 
referred to 38 C.F.R. § 20.1400 et seq. as to the appropriate 
procedure for filing such claim.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for the 
service-connected lumbar spine disability is denied.

Entitlement to an effective date prior to January 20, 2003 
for the assignment of a 40 percent disability rating for the 
service-connected lumbar spine disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


